Citation Nr: 0109006	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to peripheral vascular disease (PVD), coronary 
artery disease (CAD), osteoarthritis and diabetes mellitus, 
each claimed as secondary to the service-connected right 
thigh wound and entitlement to service connection for 
hypertension, chronic obstructive pulmonary disease (COPD), 
arteriosclerotic heart disease (ASHD), prostatic hypertrophy, 
gouty arthritis and peptic ulcer disease (PUD), each claimed 
as secondary to the service-connected right thigh wound, to 
include whether new and material evidence is required to 
reopen any of these claims.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
September 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision issued by the Nashville, Tennessee Regional Office 
(RO) of the Department of Veteran Affairs (VA) in which the 
RO denied the appellant's claims of entitlement to service 
connection for peripheral vascular disease (PVD), coronary 
artery disease (CAD), hypertension, chronic obstructive 
pulmonary disease (COPD), arteriosclerotic heart disease 
(ASHD), prostatic hypertrophy, gouty arthritis, 
osteoarthritis, peptic ulcer disease (PUD) and diabetes 
mellitus, each claimed as secondary to the service-connected 
right thigh wound.

However, in March 1996, the RO issued a rating decision in 
which the appellant's claims of entitlement to 
arteriosclerotic heart disease (ASHD), hypertension, gouty 
arthritis, chronic obstructive pulmonary disease (COPD), 
cerebral vascular accident (CVA), hematuria, peptic ulcer 
disease (PUD) and an enlarged prostate, each claimed as 
secondary to the service-connected right thigh wound, were 
all denied as not well grounded.  The appellant was notified 
of the denial of all of these claims in a notice letter sent 
by the RO in April 1996.  The April 1996 notice letter also 
gave him notice of the one-year time limit for appeal.  The 
appellant apparently did not appeal any one of the denied 
claims within the appeal period.  

The next communication from the appellant received by the RO 
was the July 1998 application for benefits.  It was that 
document that gave rise to the March 1999 rating decision at 
issue in this appeal.  While the March 1999 rating decision 
indicates that the RO's jurisdiction was pursuant to a 
"reopened claim" received in July 1998, the evidence of 
record does not specifically reveal that the RO gave any 
consideration to the March 1996 rating decision.  No 
reference was made in the October 1999 Statement of the Case 
(SOC) or the May 2000 Supplemental Statement of the Case 
(SSOC) to the March 1996 rating decision as to the six issues 
in common between the two rating decisions.


REMAND

The basis for the March 1996 denial of the appellant's 
secondary service connection claims was that each claim was 
not well grounded.  The October 1999 SOC and the May 2000 
SSOC reflect that the RO denied each of the appellant's ten 
secondary service connection claims listed in the March 1999 
rating decision as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the RO must clarify its substantive and 
procedural posture regarding the March 1996 rating decision 
as to the six issues in common with the March 1999 rating 
decision.  It is not clear if the RO has found that the March 
1996 rating decision was not final or what evidence was 
considered to be sufficient to reopen any previously denied 
claim.  Neither the October 1999 SOC nor the May 2000 SSOC 
informed the appellant about the evidence required for 
establishing service connection with reference to the laws 
and regulations regarding the requirement for submission of 
new and material evidence to reopen a claim on which a final 
decision had been made.  This requirement has not been 
referred to by either the appellant or his representative in 
any of their respective correspondence to the RO.  

Thus, it is not clear from the evidence of record whether the 
appellant and his representative were aware of the 
possibility that the issue of new and material evidence would 
be considered by the Board.  The Board, however, is required 
to consider whether the appellant has submitted new and 
material evidence warranting reopening any claim before the 
Board may consider it on the merits.  38 U.S.C.A. §§ 7104(b), 
5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  Application of 
all pertinent Court decisions, statutes 
and regulations, including 38 C.F.R. 
§ 3.156, should be reflected in the RO's 
readjudication of the claims on appeal.

2.  If the benefits sought on appeal 
remains denied, the appellant and his 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


